107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Raymond GORHAM, Jr., Appellant.
No. 96-3008.
United States Court of Appeals, District of Columbia Circuit.
Oct. 21, 1996.

Before SILBERMAN, RANDOLPH, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the appellant's brief.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED and ADJUDGED that appellant's conviction be affirmed.  Appellant has waived any claim that the district court failed to make the requisite factual findings.  See United States v. Williams, 951 F.2d 1287, 1290 (D.C.Cir.1991) (failure to object to lack of findings supporting denial of suppression motion results in waiver).  Police officer testimony, which the district court found credible, established that appellant's suspicious actions in a high crime area, his reaction to police attention, and his furtive movement hiding a plastic bag so that his hand was hidden from view, created a totality of circumstances giving rise to a reasonable articulable suspicion that criminal activity might be afoot and that appellant might be armed and dangerous.  See Terry v. Ohio, 392 U.S. 1, 30 (1968).  Once appellant engaged in this furtive movement, police were entitled to remove appellant from the car and to conduct a protective frisk of both appellant and the front passenger area.  See Michigan v. Long, 463 U.S. 1032, 1049 (1983).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.